Citation Nr: 1737715	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-22 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for thoracic scoliosis, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1994 to September 2002.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that, in pertinent part, declined to reopen the Veteran's claim for service connection for bilateral hearing loss, denied her claim for service connection for ear wax build up, and granted a 20 percent rating for thoracic scoliosis, effective November 19, 2009.  In May 2016, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

In an October 2016 decision, the Board dismissed, per the Veteran's request, her petition to reopen her previously denied claim for service connection for bilateral hearing loss and her claim for service connection for ear wax build up.  At that time, the Board remanded her claim for an increased rating for thoracic scoliosis to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

Throughout the appeal period, the orthopedic manifestations of the Veteran's thoracic spine disability have consisted of forward flexion to not less than 
50 degrees and a combined range of motion greater than 120 degrees, with flare-ups of pain that did not produce greater functional limitation, and no incapacitating episodes.

CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for thoracic scoliosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5291, General Rating Formula for Diseases and Injuries of the Spine (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a letter dated in December 2009, the AOJ notified the Veteran of information and evidence necessary to substantiate her claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 
789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained all available records, including service treatment records, and VA and non-VA medical records. 

The Veteran underwent VA examinations in April 2010 and January 2016 and the examination reports are of record.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (Veteran's Court or Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability had worsened in severity would be helpful in establishing the increased rating claim.  As a result of testimony offered during the hearing, the Board determined that an additional VA examination was warranted that led to the October 2016 remand.

There was substantial compliance with the Board's October 2016 remand that directed the AOJ to schedule the Veteran for a VA examination and obtain VA treatment records since July 2016.  The Veteran underwent VA examination in November 2016 and VA medical records, dated to October 2016, were obtained.

The November 2016 VA examiner erroneously noted that the Veteran did not undergo VA examination in April 2010 and, thus, did not attempt to ascertain passive range of motion at the earlier exam, as requested by the Board in October 2016.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  However, the Board notes that the Veteran told the November 2016 examiner that she did not recall undergoing an examination in April 2010, although she explicitly mentioned the examination to the January 2016 examiner, that strikes the Board as somewhat odd, at best.  Nevertheless, the November 2016 VA examination report is, otherwise, substantially compliant with the Board's October 2016 remand directives and the Board does not find further remand is warranted.

The November 2016 VA opinion essentially cured the deficiencies in the earlier opinions; hence, the Board insured that its remand instructions were complied with.  The November 2016 opinion makes up for any deficiencies in the January 2016 VA examination report.  

As such, the Board will proceed to the merits.  

II. Facts and Analysis

Contentions

The Veteran maintains that her thoracic spine disability caused daily back pain that made it difficult to sit for extended periods while working.  See 5/12/16 Hearing Transcript, page 3.  She took short walks to alleviate the pain.  The Veteran had difficulty with manual chores such as picking up leaves and was able to bend over but unable to touch her toes.  Id. at 4.  She was painting her house that affected her back and had to stop and take breaks while doing the work.  Id. at 7-8.  She said she had problems bending forward.  Id. at 10.  The Veteran denied any neurologic complications associated with her thoracic scoliosis.  Id. at 11.  Her treatment involved physical therapy several times a week, taking Percocet, and using a home (traction) machine to stretch and release her body.  Id. at 5.  The Veteran rated her daily pain as a 6 out of 10 with medication, and as 7 or 8 out of 10 without medication.  

The Veteran also reports that her thoracic spine disability caused increased pain while sleeping and after long periods of sitting.  See 2/25/10 VA 21-4138 Statement in Support of Claim; 8/10/11 VA 9 Appeal to Board of Appeals.  When sitting in a chair or laying on the couch, she occasionally needed assistance to get into an upright position.  She had lower back spasms that caused her to freeze and be unable to move.  Clinicians advised to treat her back pain with alternating hot and cold packs and over the counter medication or Motrin 800 milligrams, that she used for her ankle disability.  

Thus, the Veteran contends that a higher rating is warranted for her thoracic spine disability.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. §1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In the case of an increased rating, a claimant may also experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of her service-connected disability are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  These provisions are not for consideration where, as in this case, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

Schedular Rating Criteria

A September 2002 rating decision granted service connection for the Veteran's thoracic spine disability, which was assigned a 10 percent rating under Diagnostic Code 5291, which evaluated limitation of motion of the dorsal spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5291, effective prior to September 23, 2003.  Prior to September 26, 2003, Diagnostic Code 5291, regarding limitation of motion of the dorsal spine, provided a noncompensable disability rating for slight limitation of motion, and a 10 percent disability rating for moderate or severe limitation of motion.  38 C.F.R. § 4.71a, DC 5291 (2002).  Under the VA regulations in place since September 2003, diseases and disorders of the thoracic and lumbar spine are rated together under the General Rating Formula for Diseases and Injuries of the Spine.  The only distinction now made is with the adjacent cervical segment; it is still permissible to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5242, Note (6).  Thus, assigning separate ratings for thoracic and lumbosacral segments would violate VA's anti-pyramiding regulation, 38 C.F.R. § 4.14, see also Estaban v. Brown, 6 Vet. App. 259 (1994).

The Veteran filed her current claim for an increased rating in November 2009.  Therefore, the relevant focus for adjudicating her claim is the period beginning November 2008, one year prior to the claim for increase.  See Hart v. Mansfield, 
21 Vet. App. at 505.  As noted above, the Veteran's current 20 percent rating has been in effective since November 2009, but still reflects a rating under Diagnostic Code 5291 despite it not providing for a rating greater than 10 percent.  In light of this, the Board will evaluate the current service-connected thoracic scoliosis under the General Rating Formula for Diseases and Injuries of the Spine.

Under the general rating formula for the spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  Id. 

Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994)); see also Note (5) to General Rating Formula for Diseases and Injuries of the Spine (stating that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 20 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past twelve months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately. 

Normal range of motion of the thoracolumbar spine includes flexion from zero to 90 degrees; and extension, bilateral lateral flexion, and bilateral rotation, all from zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2016).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The combined range of motion above refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  
See General Rating Formula, Note (2).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Facts

During a new patient evaluation in the VA outpatient clinic in August 2009, the Veteran did not mention having thoracic spine pain.  See 12/23/09 Medical Treatment Record Government Facility, pages 20-21.  Her past medical history included scoliosis and, upon examination, it was noted that the scoliosis was stable.  When seen in the VA outpatient orthopedic clinic in September 2009, the Veteran said she enjoyed cycling and hiking and had right ankle pain, but did not mention thoracic spine pain.  Id. at 16.

The April 2010 VA examiner noted the Veteran's report of having moderate, daily, pain that traveled to her posterior left thigh and lasted approximately one hour, and that she denied flare-ups of pain.  She also had stiffness and weakness in her mid and low back.  The Veteran was able to walk three to four blocks and for one hour.  She denied numbness and bowel and bladder issues. 

On examination, the Veteran's posture was normal and curvatures of her spine were abnormal, with thoracic scoliosis noted.  The examiner noted limited range of thoracolumbar spine motion in flexion, extension, and rotation and answered "YES" to whether there was ankylosis of the thoracolumbar spine.  See 4/12/10 VA Examination, page 5.  Range of motion of Veteran's thoracolumbar spine was forward flexion from 0 to 50 degrees, with pain, fatigue, weakness, painful motion, and muscle spasm.  There was no additional loss of motion following repetitive motion and the combined range of motion was 140 degrees with pain.  Sensory function of her lower extremities was normal.  X-rays showed scoliosis.  The diagnosis was thoracic scoliosis.

The January 2016 VA examiner noted the Veteran's report of increased pain and stiffness in her thoracic spine by approximately 50 percent since her April 2010 VA examination.  The Veteran complained of constant, sharp, pain to her thoracic spine that she rated at 6 to 7 out of 10 with flares of sharper pain twice weekly that lasted 15 minutes that she rated at 7 out of 10.  She did not know what precipitated the pain that was alleviated by heat and physical therapy and had no effects on her employment.

On examination, the Veteran's gait was normal, stable, and steady.  Range of motion of her thoracic spine was forward flexion from 0 to 90 degrees without pain.  There was no additional loss of function or range of motion after repeated motion.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time or with flare-ups.  There was no guarding or muscle spasm.  There was no evidence of pain with weight bearing.  The Veteran had normal muscle strength, and sensory and reflex examination findings were also normal.  Straight leg testing was negative, bilaterally.  There was no ankylosis, radiculopathy, or IVDS. 

Between January and April 2016, VA medical records show that the Veteran underwent physical therapy for neck pain, with an acute onset in October 2015 (8/1/16 CAPRI, pages 17-29).  

In June 2016, the Veteran was seen in the VA outpatient emergency room with complaints of pain diffusely in her neck, left upper shoulder, and upper arm and elbow, after she fell off her bicycle 4 days earlier (8/1/16 CAPRI, pages 5-8).  She denied head trauma or loss of consciousness and was not wearing a helmet.  The Veteran said that she landed on her shoulder and elbow.  She was able to move her left upper extremity at the shoulder, elbow, and wrist and hand.  The Veteran had ongoing soreness that radiated into her neck.  She denied any numbness tingling or weakness and was able to move the extremity with minimal difficulty.  The examiner found no isolated point tenderness over the cervical spine, or soft tissue of the neck, shoulder joint or proximal humerus.  X-rays were unremarkable.  The assessment was neck strain and shoulder injury, contusion.

In November 2016, the VA examiner noted the Veteran's reported difficulty with sitting for more than one hour due to pain in her back.  She commonly stretched to relieve the back pain.  The Veteran was treated with physical therapy and had a home traction unit.  She had chiropractic manipulation once but did not return for further treatments and had dry needling that was not significantly effective.  The Veteran took Percocet for pain about twice a day.

For exercise, the Veteran rode a bicycle, but that activity often made her back pain worse.  She did not play any sports and did not run.  The Veteran previously skied, but no longer did that as she was concerned it would cause an increase in back pain.  The Veteran hiked but limited herself in distances hiked and with climbing, as she was concerned that this type of activity could cause a worsening of the back pain.  She was able to swim but did not routinely swim for exercise. 

Regarding flares, the Veteran reported her flares of back pain were always and only associated with increased physical activity.  This included bike riding, yard work (raking, pulling weeds, etc.) and household chores.  She denied any functional limitations with bending, lifting, pushing pulling or reaching overhead.  The Veteran was able to complete all of her activities of daily living (ADLs) without assistance.  She was also able to maintain her home (vacuuming, cleaning, etc.) without assistance although she commented that these types of household chores could cause an increase in back pain.

With flare-ups, the Veteran stated that "[i]t hurts more if I do too much".  She denied functional loss or impairment.

On examination, the examiner reported normal range of motion of the Veteran's thoracolumbar spine, with forward flexion from 0 to 90 degrees without pain.  There was mild tenderness to palpation over the paraspinal soft tissues on the right at the T4-10 levels.  There was no additional loss of function or range of motion after repeated use of the thoracolumbar spine.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time or with flare-ups.  There was no guarding or muscle spasm.  There was no evidence of pain with weight bearing.  There was normal muscle strength, and sensory and reflex examinations were normal.  Straight leg raising testing was negative, bilaterally.  There was no ankylosis, radiculopathy, or IVDS.

The VA examiner commented that, during active range of motion testing, the Veteran's paraspinal muscles on the right at the T4-10 levels became tight and restrictive as noted by palpation of this region.  The same finding was noted in the right serratus posterior muscle.  During passive range motion testing, these muscles did not respond in the same manner.  The thoracic scoliotic curve offered mild resistance through the range of motion of the thoracolumbar spine (mostly with bilateral side bending and bilateral rotation), but this resistance did not restrict the motion to a level that was less than normal.  Active and passive ranges of motion were within the normal range in all planes.

The examiner remarked that the Veteran had daily discomfort in her middle back.  There was no significant functional loss due to weakness, fatigability or incoordination.  The Veteran reported that she was able to do all of the things that she normally needed to do, but she was unable to do some of the things that she wanted to do.  She commented that she would love to be able to ski again (currently lived in Colorado with many opportunities to ski), but she was concerned that this activity would result in a worsening of her back pain.  

The examiner noted the Veteran's June 2016 emergency room treatment for complaints of neck and left shoulder pain after she fell from her bike four days earlier.  She was treated with a muscle relaxant and advised to follow up with her primary care physician.

As the Veteran limited herself from certain activities that could potentially cause an increase in back pain, the examiner stated that the issues of speed and endurance were difficult to assess.  He commented that "[j]ust the same, it is clear that [the Veteran] is able to ride a bicycle, albeit, not without some consequences."

The VA examiner observed that, "[r]egarding the issues of loss of range of motion during a flare, the flares are only associated with an increase in physical activity.  [The Veteran] was examined after she had driven to this appointment in Cheyenne, Wyoming from her home in Loveland, Colorado.  The drive takes about 60 to 90 minutes.  She also reports that her back gets stiff and sore after sitting for more than one hour.  The range of motion that was measured during this exam was normal.  Based on this exam, it is expected that there would not be a significant loss of motion during a flare."

Regarding the range of motion prior to an examination in April 2010, the Veteran reported that she did not recall having an exam in April 2010.  The examiner noted that, reviewing the records, they showed that, in April 2010, she had surgery on her ear and her mastoid sinus.  The examiner observed that it appeared unlikely that she would have had a compensation and pension exam at that time.  The Veteran reported that she believed that the range of motion of her back was worse now than it was in April 2010.  

According to the VA examiner, over the course of the claim period (2009 to the present), this Veteran remained physically active, but limited herself to the types of physical activities that were less likely to result in an increase in back pain.  The last VA exam showed normal range of motion.  This VA exam showed normal range of motion.

Analysis

Here, the Board finds that a rating in excess of 20 percent is not warranted because the record does not reflect forward flexion of the thoracolumbar spine to 30 degrees or less at any time during the appeal period.  Additionally, while the April 2010 VA examiner answered yes to whether there was ankylosis of the thoracolumbar spine, the Veteran's range of motion at that time was forward flexion from 0 to 50 degrees, clearly demonstrating that she was able to bend forward and that her thoracolumbar spine was not ankylosed or immobile.  See Note (5) to General Rating Formula for Diseases and Injuries of the Spine (stating that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension).  The January and November 2016 VA examiners specifically found that there was no ankylosis of the thoracolumbar spine and no IVDS.  Thus, the weight of the competent medical evidence is against a finding that the Veteran has ankylosis.  Additionally, treatment records are negative for, and the Veteran has not reported any, doctor-prescribed bedrest for the service-connected thoracic scoliosis disability. 

The Board has also taken into consideration the question of loss of functionality during flare-ups, as required by the Court in Mitchell v. Shinseki, 25 Vet. App. at 43.  In the November 2016 examination report, the VA examiner noted that the Veteran had daily discomfort with no significant functional loss due to weakness, fatigability, or incoordination.  The Veteran's loss of range of motion during flares was associated with increased physical activity.  She was examined after driving about 60 to 90 minutes, and reported that her back got stiff and sore after sitting for more than one hour.  The examiner observed that the range of motion that was measured during the examination was normal.  The physician-examiner concluded that, based on the exam, it was expected that "there would not be a significant loss of motion during a flare."  The Veteran believed her range of motion was worse than in April 2010, although the examiner noted, that over the course of the appeal period (from 2009 to the present), she remained physically active but limited herself to the types of physical activities that were less likely to result in an increase in back pain.  The examiner stated that the Veteran had normal range of motion during both the January and November 2016 VA examinations.  The VA examiner also reported active and passive range of motion was within normal range in all planes.  

The Veteran testified to rating her daily thoracic back pain as a 6 out of 10 with medication and a 7 or 8 out of 10 without medication.  See 5/12/16 Hearing Transcript, page 6.  With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected thoracic scoliosis disability are contemplated in the currently assigned 20 percent rating.  There is no indication that pain or flare-ups, due to disability of the thoracic scoliosis, caused functional loss greater than that contemplated by the currently assigned 20 percent evaluation.  38 C.F.R. §§ 4.40, 4.45. 

As such, the Board concludes that the preponderance of the evidence is against a rating higher than 20 percent for the orthopedic manifestations of the Veteran's service-connected thoracic scoliosis at any stage during the appeal period.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7, 4.21.

Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  However, in this case, the overall weight of the evidence does favor a separate neurologic rating.  The April 2010 VA examiner noted the Veteran's report of pain radiating to her posterior thigh, that might suggest neurologic impairment, although the examiner described normal sensory findings, as did the January and November 2016 VA examiners who also reported that there were no bowel or bladder problems.  In fact, during her May 2016 Board hearing, the Veteran denied having neurological complications associated with her thoracic spine disability.  See 5/12/16 Hearing Transcript, page 11.

In sum, the Board finds that the weight of the evidence is against assigning a separate rating for any neurologic manifestations associated with the Veteran's service-connected thoracic spine disability, to include the recent normal sensory findings on the November 2016 VA examination.



ORDER

A rating higher than 20 percent for thoracic scoliosis is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


